Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,5-9,11-13,15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (20040150538).

As per claim 1, Kim (20040150538) teaches an encoding method (as encoder – para 0022), comprising: transforming a time-domain original test signal being an audio signal into a frequency domain (as DCT – discrete cosine transform – para 0017, and further, Kim teaches the use of these coding techniques on voice data – para 0051, examiner notes that the detailed 

As per claim 2, Kim (20040150538) teaches the encoding method of claim 1, wherein the training model parameter derived through the training process is derived by redefining an operation and a model parameter of an autoencoder using a binary neural network in a bitwise manner (as binary in a neural network calculation and training the neural network – para 0051). 

As per claim 3, Kim (20040150538) teaches the encoding method of claim 1, wherein the training model parameter derived through the training process is derived based on a result of applying a bipolar binary input based on a weight of the model parameter to an XNOR operation (as, weighting value – para 0064, with a bipolar format – para 0051, with logic tables similar to xnor, in the Huffman coding – para 0062). 

As per claim 5, Kim (20040150538) teaches the encoding method of claim 1, wherein the binarizing comprises reconstructing the coefficient of the frequency domain into a binary vector through a quantization and a dispersion process (as the type of compression can be vector – para 

As per claim 6, Kim (20040150538) teaches the encoding method of claim 1, wherein the performing of the entropy encoding comprises performing the entropy encoding based on a probability distribution of a latent representation bitstream (as entropy calculation – para 0046, in the coded data of low to high probabilities – para 0051). 

Claims 7-9 are decoding method claims that perform the encoding method steps above in claims 1-3, 5, 6, in reverse order; and therefore, these steps are taught by the Kim reference, as shown above; and therefore, claims 7-9 are similar in scope and content to the encoding method steps above and as such, are rejected under similar rationale as presented against claims 1-3,5,6 above.    
Claims 11-13, 15,16, are encoding device claims that perform the encoding method steps of claim 1-3,5,6 above and as such, are similar in scope and content to claims 1-3,5,6 above and therefore, claims 11-13,15,16 are rejected under similar rationale as presented against claims 1-3, 5,6 above.

Claims 17-19 are decoding device claims that perform the encoding device steps above in claims 11-13, 15, 16, in reverse order; and therefore, these steps are taught by the Kim reference, as shown above; and therefore, claims 17-19 are similar in scope and content to the encoding device claims above and as such, are rejected under similar rationale as presented against claims 11-13,15,16 above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4,10,14,20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (20040150538) in view of Shan (20190251184).

As per claim 4, Kim (20040150538) teaches the encoding method of claim 2, but does not explicitly teach wherein the binary neural network is a neural network in which an activation function is changed from a hyperbolic function to a sign function such that an output of a hidden unit is a bipolar binary number; however, Shan (20190251184) teaches neural network (para 0020, 0024) using a function that’s similar to a sign function with a hyperbolic function (para 0041).   Therefore, it would have been obvious to one of ordinary skill in the art of coding to modify the neural network calculation of Kim, with a sign-to-hyperbolic function change, as taught by Shan (20190251184) because it would advantageously improve the convergence properties of the function (Shan (20190251184), para 0040).  



	Claim 14 is an encoding device claim that performs the encoding method steps of claim 4 above and as such, is similar in scope and content to claim 4 above; therefore, claim 14 is rejected under similar rationale as presented against claim 4 above.

Claim 20 is a decoding device claims that perform the encoding device steps above in claim 14, in reverse order; and therefore, these steps are taught by the Kim in view of Shan reference, as shown above; and as such, claim 20 is similar in scope and content to the encoding device claim 14 above and therefore, claim 20 is rejected under similar rationale as presented against claim 14.
Response to Arguments

Applicant's arguments filed 07/22/2021 have been fully considered but they are not persuasive.  As per applicants arguments against the Kim reference on top of page 9 of the response, examiner argues that Kim biniarization operates on a coefficient in the frequency domain, and that the generated integer represents the coefficient of the frequency domain.  Further, Kim uses both the biniarization representation and the training quantization parameter; and performing entropy encoding parameters in para 0046.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references were found to be pertinent to applicants claim scope:

Bradley (20110044494), see abstract, para 0006, 0049, 0111, 0198
Yadegar (20050131660), see abstract, para 0107, 0108, 1093
Rhoads (8355514), see detx(142), detx(234)
Bashyam (20080154928), see para 0005, 0158, 173
Rhoads, 6343138, similar to above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        10/19/2021